Order entered February 8, 2013




                                             In The
                                    Qeourt of ~peal~
                          jftftb J}t~trttt of tleexa~ at ilBalla~
                                      No. 05-12-01630-CV

                           CLIFTON ALLEN, ET AL., Appellants

                                               v.
                            BANK OF AMERICA, N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04878-B

                                           ORDER
       We GRANT the motion filed by Lanetta Williams, Official Court Reporter for County

Court at Law No. 2 of Dallas County, Texas, for an extension of time to file the reporter's

record. The reporter's record shall be filed on or before March 4, 2013.


                                                      Is/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE




                                                                      •